DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1. Election of Species
This application contains claims directed to the following patentably distinct species –

- claim 7 – one set of CDRs

The species are independent or distinct because each SEQ ID NO requires its own, potentially non-overlapping search. In addition, these species are not obvious variants of each other based on the current record. Therefore, there is a search and/or examination burden for the patentably distinct species as set forth above.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



2. Election by Telephone
During a telephone conversation with made to Donald Prather on 12/22/20 a provisional election was made with traverse to prosecute the invention of SEQ ID NO:1-6. Affirmation of this election must be made by applicant in replying to this Office action. 



3. Additional Information
	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR § 1.48(b) if one or more of the currently named inventors is 



4. Formal Matters
	Claims 1-18 are pending and are the subject of this Office Action.



5. Specification
A.	The specification is objected to since it refers to “TNFR1” and “tumor necrosis factor 1” instead of “tumor necrosis factor receptor 1” (compare page 2, line 33 to page 45, line 4).

B.	The listing of references on page 48 of the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

C.	If applicable, the first line of the specification should be updated to reflect the status (e.g. “now U.S. Patent No.”, or “now abandoned”) of any parent applications. Similarly, though none could be found, any U.S. or Foreign Applications cited in the specification which have since issued should be updated with the corresponding Patent No.

D.	Though no issues could be found, Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See MPEP 608.01(p), paragraph I regarding incorporation by reference. It is noted that the recitation of “www.” alone, as opposed to “http://www.”, is also active and should not be used.  

SM , or ® following the term.

F.	Though no issues could be found, when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and a sequence identifier ("SEQ ID NO:X") must be used either in the drawing or in the Brief Description of the Drawings. See MPEP § 2422.02. 

G.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. 

H.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.




6. Claim Objections
A.	Claims 1-18 are objected to since claim 1 identifies “TNFR1” as “tumor necrosis factor” instead of “tumor necrosis factor receptor”.

B.	Claim 4 is objected to since there should be a comma after “bivalent”.

C.	Claim 11 is objected to since, in part (a), there is a space between “and/” and “or”.

D.	Claims 1 and 15 are objected to. Claim 15 recites that the antibody is provided in a pharmaceutical composition, implying that claim 1 does not require such a composition. It is unclear in what other manner the antibody would be administered if not in a pharmaceutical composition.

7. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


A.	Claims 1-9 and 11-18 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating NASH using antagonist antibodies, does not reasonably provide enablement for treating using agonist antibodies. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims is excessive with regard to claiming methods of treating NASH using antibodies other than antagonistic. Regarding claim 11, it appears that this antibody would be antagonistic, however, the claim is included since, absent evidence, agonistic antibodies could have the claimed downstream effects.
In addition, Applicants provide no guidance or working examples of agonistic huTNFR1 antibodies able to treat NASH. Furthermore, it is not predictable to one of ordinary skill in the art how to treat NASH with antibodies other than antagonistic huTNFR1 antibodies.
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.
	
	

B.	Claim 7 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for methods using huTNFR1 antibodies comprising the CDRs of SEQ ID NOs:1-6 and 23-28 functionally active variants comprising 1 or 2 point mutations in each of the CDRs. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The claims are broadly drawn to antibodies comprising functionally active variants comprising 1 or 2 point mutations in each of the CDRs. Since the claim recites “comprises”, there is no limit to the number of amino acid changes that can be made to any or all of the 6 CDRs. Therefore, in theory, every residue in every CDRs can be altered. 
The specification only teaches that antibodies able to bind huTNFR1 and treat NASH comprise all 6 wild-type CDRs (SEQ ID NOs:1-6 and 23-28). The specification does not teach, or provide any guidance of antibodies that comprise 1 or 2 (which includes the entire sequences of all 6 CDRs) mutations and which are able to bind huTNFR1 and treat NASH. Thus, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification. The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 166 USPQ 19 24 (CCPA 1970).
The nature of the invention is engineered antibodies where the relative level of skill of those in the art is deemed to be high. The state of the prior art is such that it is well-established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, William E., Fundamental Immunology, 3rd Edition, Raven Press, New York, Chapt. 8, pp. 292-295 (1993), under the heading “Fv Structure and Diversity in Three Dimensions”). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). 
Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Colman P. M. (Research in Immunology, 145:33-36, 1994) teaches that even a very 
Thus, the state of the art recognized that it would be highly unpredictable that a specific binding member comprising an antibody with one or more mutations in one or more of the six CDRs of a parental antibody and with a desired specificity would retain the antigen-binding function of the parental antibody. 
One of ordinary skill in the art could not predictably extrapolate the teachings in the specification, limited to treatment using antibodies that comprise the “wild-type” CDRs (i.e. SEQ ID NOs:1-6 or 23-28) and which bind huTNFR1, to antibodies that comprise one or more mutations in one or more CDRs from the parental antibody.
In summary, in view of the lack of the predictability of the art to which the invention pertains as evidenced by Paul W. E. and Rudikoff et al. and Colman P. M., the lack of guidance and direction provided by applicant, and the absence of working examples, the Examiner concludes that undue experimentation would be required to practice the invention as claimed. It is noted that claim 8 recites “comprising up to”, which would obviate this aspect of the rejection.

	
C.	Though the specification does not provide guidance or working examples of treatment of NASH, no rejection is being made at this time in view of the prior art of record, showing that TNFR1 agonism would likely be beneficial in NASH. However, if the rejections over 35 USC 103 are overcome, a rejection under 35 USC 112(a) may be implemented. 




8. Claim Rejections - 35 USC § 112(a) – written description
	Claim 2 is rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim is drawn to an antibody which binds a specific epitope(s). This is a genus claims. Other than the requirement to bind the epitope and treat NASH, the specification and claims do not indicate what distinguishing attributes are shared by the members of the genus. Thus the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted. The specification and claims do not provide any guidance as to what changes should be made. Structural features that could distinguish compounds in the genus from 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, the requirement to bind the epitope(s), alone, is insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.

	



9. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 


A.	Claims 1-4 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aparicio-Vergara et al. (reference 6 on the PTO-1449 dated 7/22/20) in view of Zettlitz et al. (reference 27 on the IDS dated 7/22/20).
The instant claims are essentially drawn to a method of treating NASH by administering an (antagonist) antibody that binds huTNFR1. Claim 9 recites various disease conditions associated with NASH, whereas claim 11 recites various parameters.
Aparicio-Vargara teach a link between THFR1 and NASH and suggest that targeting this receptor could be beneficial in treating NASH (e.g. Abstract; page 567 - first full paragraph, left column). The reference does not teach TNFR antibodies. However, Zettlitz does teach the TNFR1 antibody ATROSAB (defined by claims 7 and 8). Given this, it would have been obvious to have used the antibodies of the Zettlitz in the teachings of Aparicio-Vergara. 
Regarding claim 2, the role of the CRD1 and the A1 subdomain of CRD2 with respect to ligand binding and signaling are taught by Zettlitz  (see left column of page 642). 
Regarding claim 12, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 454, 105 USPQ 223,235, (CCPA 1955).
	Regarding claims 13 and 14, it would have been obvious to have administered the antibody in combination with any known anti-inflammatory agent used for treatment, or in any patient presenting with another condition associated with NASH.


B.	Claims 1-4 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (reference 24 on the PTO-1449 dated 7/22/20) in view of Zettlitz et al. 
	Tomita teach a link between THFR1 and NASH and suggest that targeting this receptor could be beneficial in treating NASH (e.g. first paragraph of the Discussion). Tomita does not teach TNFR antibodies. However, Zettlitz does teach the TNFR1 antibody ATROSAB. The motivation is the same as with Aparicio-Vergara, above.





10. Prior Art of Interest Not Relied Upon
A.	Ilan et al. (reference 26 on the PTO-1449 dated 7/22/20) teach an anti-TNF-based oral treatment and suggests this may be used to treat NASH. However, this reference does not teach any more than the rejections used under 35 USC 103. While this reference teaches administration of a compound, it is not being used in the rejections under 35 USC 103 since, though none of those references in the teach administration for treatment, it is clearly obvious, if not immediately envisioned that this would be a use of this compound.

B.	Li et al. teach GTE can lower TNFR1 for potential treatment of NASH. However, this reference does not teach any more than the rejections used under 35 USC 103. While this reference teaches administration of a compound, it is not being used in the rejections under 35 USC 103 since, though none of those references in the teach administration for treatment, it is clearly obvious, if not immediately envisioned that this would be a use of this compound.


C.	Branschedel teaches the role of CRD1 and CRD2 and states that removal of CRD1 abolishes TNF binding (due at least in part to its role in multimerization of receptor, whereas CRD2 is involved with high-affinity ligand binding (Abstract). However, this reference does not teach any more than Zettlitz.



11. Conclusion
	No claim is allowable. 





Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is (571)272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at (571)272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647